DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	In response to the amendment after final filed on 07/25/2022, claims 1–23 are allowed.

The listing of claims in the amendment after final represents the latest version of the claims in the application.


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in each of the independent claims 1, 8, and 15, viewing it as a whole, specific to the recited limitations of:

“wherein one of the plurality of processing components includes a master processing node that controls performance of the method while the master processing node is active, wherein another of the plurality of processing components includes a mirrored master processing node, wherein the mirrored master processing node remains inactive while the master processing node is active and wherein, responsive to the master processing node being inactive, the mirrored master processing node serves as a backup master processing node and becomes active controlling performance of the method in place of the master node, and wherein the method further includes:
a monitor and execution module (MEM) of the master processing node monitoring a state of the master processing node, wherein said monitoring includes:
the MEM sending heartbeat communications to a plurality of other modules of the master processing node and monitoring responses to said heartbeat communications from the plurality of other modules; and
responsive to the MEM detecting, in accordance with said monitoring of the responses to said heartbeat communications, that the master processing node or any component of the master processing node is failing or has failed, activating the mirrored master processing node to become active and the master processing node becoming inactive.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
August 9, 2022